Citation Nr: 1451571	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  96-47 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 percent prior to January 5, 1999 for arthritis of the right hip.  

2.  Entitlement to a disability rating in excess of 30 percent effective from January 5, 1999 to June 27, 2011, for arthritis of the right hip, status post total hip replacement.  

3.  Entitlement to a disability rating in excess of 50 percent effective from June 27, 2011, for arthritis of the right hip, status post total hip replacement.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1985 to December 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1997 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

This appeal has been remanded by the Board on several occasions, most recently in November 2013, for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Prior to January 5, 1999, the Veteran's arthritis of the right hip resulted in flexion to greater than 30 degrees, and abduction to greater than 10 degrees.  

2.  For the period from January 5, 1999 to June 27, 2011, the Veteran's arthritis of the right hip, status post total hip replacement, resulted in no more than slight to moderate impairment, without flexion limited to 10 degrees, ankylosis of the hip joint, or fracture of the femur.  

3.  Effective June 27, 2011, the Veteran's arthritis of the right hip, status post total hip replacement, resulted in no more than moderately severe impairment, without nonunion of the femur, flail joint or ankylosis of the right hip, or severe residual pain, weakness, or limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent prior to January 5, 1999, for arthritis of the right hip have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5250-55 (2014).  

2.  The criteria for a disability rating in excess of 30 percent between January 5, 1999, and June 27, 2011, for arthritis of the right hip, status total hip replacement, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5054, 5250-55 (2014).  

3.  The criteria for a disability rating in excess of 50 percent effective June 27, 2011, for arthritis of the right hip, status post total hip replacement, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5054, 5250-55 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The Veteran's claim on appeal was received prior to the passage of the VCAA.  Thereafter, however, VA issued VCAA notice to him in the form of April 2001, March 2004, March 2006, July 2009, March 2010, August 2011, August 2012, and October 2012 letters which informed him of the evidence generally needed to support the claim on appeal.  The March 2006 notice letter included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  

Thus, though complete notice was not issued prior to the adverse determination on appeal, VA rectified any timing error in providing notice to the Veteran and subsequently readjudicating his claim on several occasions, most recently in July 2014.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  VA has obtained service treatment records as well as post-service VA and private medical records.  Finally, the Veteran has been afforded several VA medical examinations, most recently in May 2013.  These examination reports are adequate as the examiners reviewed the file, considered the Veteran's reported history, and conducted a thorough physical examination providing findings necessary to the decide the claim.  The medical evidence of record contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the question of current disability to decide the claim.  See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006) (a VA examination or opinion is necessary where there other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks increased ratings for arthritis of the right hip, later evaluated as arthritis of the right hip, status post total hip replacement.  For these disabilities, he has been assigned a disability rating of 10 percent prior to January 5, 1999, 30 percent prior to June 27, 2011, and 50 percent thereafter.  During the course of this appeal, the Veteran has also been awarded temporary total ratings following hospitalization and surgery.  The periods of these temporary total ratings have included from May 17, 1999, to June 30, 2000, and from March 1, 2012, to April 30, 2013.  

The Veteran's hip disability is currently rated under Diagnostic Code 5054, which provides a 100 percent rating for hip replacement (prosthesis) with prosthetic replacement of the head of the femur or of the acetabulum for one year following implantation of prosthesis.  A 90 percent rating may be assigned following implantation of prosthesis, with painful motion or weakness such as to require the use of crutches.  A 70 percent rating is assignable for markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  With moderately severe residuals of weakness, pain, or limitation of motion, a 50 percent rating may be assigned.  The minimum rating assignable is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5054.  

The Veteran's arthritis of the right hip was originally rated, prior to the total hip replacement, under Diagnostic Code 5010, for traumatic arthritis.  This Code in turn makes reference to Diagnostic Code 5003, for degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, with a minimum rating of 10 percent to be assigned for each major joint affected.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Diagnostic Code 5252 governs limitation of flexion of the thigh.  This Code provides a 10 percent rating for flexion limited to 45 degrees, a 20 percent rating for flexion limited to 30 degrees, a 30 percent rating for flexion limited to 20 degrees, and a 40 percent rating for flexion limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31.  Under Diagnostic Code 5253, for impairment of the thigh, a 10 percent disability rating is warranted for limitation of rotation of the affected leg, if it cannot toe-out more than 15 degrees.  A 20 percent rating is warranted where adduction is limited such that legs cannot be crossed; and a 30 percent rating is assigned for limitation of abduction, motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Considering first entitlement to a disability rating in excess of 10 percent prior to January 5, 1999, the Board finds the preponderance of the evidence to be against a disability rating in excess of 10 percent during this time period.  According to the March 1997 VA examination report, though the Veteran had arthritis of the right hip confirmed by X-ray report, he did not have flexion of the thigh limited to 30 degrees or abduction limited to 10 degrees, as would warrant a 20 percent disability rating.  Additionally, the examiner did not indicate that the Veteran experienced additional limitation of motion due to such factors as pain, pain on motion, weakness, instability, or related factors; thus, an increased rating on that basis is not warranted.  See DeLuca, 8 Vet. App. at 202.  He also does not display ankylosis or flail joint of the hip, or malunion of the femur, such that evaluation under other diagnostic criteria for the hip would be warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250-55.  Thus, the Board must deny a disability rating in excess of 10 percent prior to January 5, 1999, for the Veteran's arthritis of the right hip.  

The Board must next consider entitlement to a disability rating in excess of 30 percent for the period from January 5, 1999 to June 27, 2011.  VA medical records indicate the Veteran underwent a total hip replacement of the right hip in May 1999; however, it appears the agency of original jurisdiction has awarded a 30 percent disability rating under Diagnostic Code 5054 effective from January 5, 1999, the date of a VA orthopedic examination but prior to the date of the actual right hip replacement surgery.  Nevertheless, as this result is favorable to the Veteran, it will not be disturbed by the Board.  As noted above, the Veteran has already been awarded a temporary total rating for the period from May 17, 1999 to June 30, 2000 following the total hip replacement surgery.  

After reviewing the Veteran's post-operative records, the Board finds the preponderance of the evidence to be against a finding of moderately severe impairment, as would warrant a 50 percent rating.  According to the January 1999 VA examination report, the Veteran had virtually no range of motion of the right hip due to pain as reported by the Veteran, but the examiner also characterized this result as "not meaningful" due to "extreme guarding" by the Veteran.  In May 1999, immediately prior to the total hip replacement on the right, the Veteran had hip flexion to 80 degrees, adduction to 30 degrees, external rotation to 30 degrees, and internal rotation to 30 degrees.  Subsequent post-operative clinical records indicate the Veteran had a good result with the total hip replacement on the right, but significant complications related to total hip replacements on the left.  Because of the Veteran's repeated surgical corrections of the left hip between 1999 and 2013, his mobility was severely impaired during this period and he generally required either a wheelchair or a walker for ambulation.  

Nevertheless, clinical records do indicate that the Veteran was only restricted from weight-bearing on the left hip, but was able to bear weight on the right.  No additional limitation of motion or other impairment of the right hip was noted.  Based on the above, the Board finds no more than slight to moderate impairment of the Veteran's right hip, and therefore a 50 percent evaluation under Diagnostic Code 5054 is denied.  The Veteran has also not displayed flexion of the right hip limited to 10 degrees, ankylosis or flail joint of the hip, or malunion of the femur, as would warrant a disability rating in excess of 30 percent under other diagnostic criteria for the hip.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250-55.  Additionally, no examiner indicated that the Veteran experienced additional limitation of motion due to such factors as pain, pain on motion, weakness, instability, or related factors; thus, an increased rating on that basis is not warranted.  See DeLuca, 8 Vet. App. at 202.  

Finally, the Board must consider entitlement to a disability rating in excess of 50 percent after June 27, 2011.  The preponderance of the evidence is against a finding of marked severe residual weakness, pain, or limitation of motion of the right hip following total hip replacement, as would warrant a 70 percent or higher evaluation for the service-connected right hip disability.  The Veteran has also not displayed ankylosis or flail joint of the hip, or nonunion of the femur, as would warrant a disability rating in excess of 50 percent under other diagnostic criteria for the hip.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250-55.  In February 2012, the Veteran was treated at a private facility for revision of his total hip replacement.  He had a normal surgical course and post-operative recovery.  As noted above, he has already been awarded a temporary total rating for the period from March 1, 2012 to April 30, 2013.  

Following the February 2012 revision of the total hip replacement, the Veteran continued to demonstrate no more than moderate to moderately severe impairment.  According to a May 2013 VA examination report, the Veteran had right hip flexion to 65 degrees, with pain reported after 5 degrees, and adduction, toe-in, and extension all limited to 0 degrees.  He was without ankylosis, malunion or nonunion of the right femur, or flail joint of the hip.  He was able to walk, albeit with an unsteady gait.  He regularly used a cane and occasionally a walker to aid ambulation.  Overall, the May 2013 VA examination report and VA and private clinical treatment records for the period from June 2011 to the present establish no worse than moderately severe impairment of the right hip, as would warrant the currently-assigned 50 percent rating effective June 27, 2011.  Additionally, as the Veteran has already been awarded in excess of the maximum schedular rating for limitation of motion of the right hip, a higher rating based on additional limitation of motion due to such factors as pain, weakness, pain on use, incoordination, or fatigability is not warranted.  See Johnston, 10 Vet. App. at 80.  

The Board has considered whether staged ratings, in excess of those already awarded by the agency of original jurisdiction, are warranted.  Because, however, the evidence of record suggests a consistent level of impairment for the various periods of this appeal, further staged ratings are not warranted at the present time.  Hart, 21 Vet. App. at 505.  The Board also observes that the Veteran has already been awarded separate disability ratings for his surgical scars of the right hip following the total hip replacement, and additional consideration of the same is thus not warranted.  

The Board has also considered extraschedular evaluations.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran has already been awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective April 1, 1999.  For the period prior to this date, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The criteria specifically provide for ratings based on the presence of right hip pain and limitation of motion.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5256-63.  The symptomatology and impairment caused by the Veteran's arthritis of the right hip are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disability on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  The Veteran has also not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  


ORDER

A disability rating in excess of 10 percent prior to January 5, 1999, for arthritis of the right hip is denied.  

A disability rating in excess of 30 percent from January 5, 1999, to June 27, 2011, for arthritis of the right hip, status post total hip replacement is denied.  

A disability rating in excess of 50 percent from June 27, 2011 for arthritis of the right hip, status total hip replacement is denied.  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


